Citation Nr: 1605105	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-03 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1988 to October 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his February 2013 substantive appeal, the Veteran requested a Travel Board hearing in connection with his claim.  However, the Veteran later withdrew his request.  See July 2015 report of general information; September 2015 correspondence.  Therefore, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains VA medical records dated from January 2012 to March 2012 and a March 2014 VA Form 21-22.  The VA medical records were considered by the RO in the June 2012 statement of the case (SOC).  The remaining documents in the Virtual VA file are either duplicative of those in the VBMS file or not relevant to the issue on appeal.  The VBMS file contains a November 2012 VA sleep consult.  This record was not accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  However, as the Substantive Appeal was received by the RO on February 5, 2013, the Board will proceed with the initial review of these records.  See 38 U.S.C. § 7105 (e)(1), (2) (West 2014) (providing for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal received after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §3.159(c)(2) (2015).  The Veteran submitted a copy of a November 2012 medical record from the Houston VA Medical Center (VAMC).  The record reveals that the Veteran as a current diagnosis of sleep apnea.  Additionally, the VA physician indicated that further evaluation would be conducted to determine  whether the Veteran is a candidate for autotitration.  The most recent VA medical records associated with the claims file are dated in March 2012.  Therefore, the AOJ should obtain any outstanding and potentially relevant VA medical records.  See 38 U.S.C.A. § 5103A.  

Second, a remand is necessary for additional efforts to obtain the Veteran's service treatment records. VA is required to obtain the Veteran's service treatment records or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2015).  When service treatment records are lost or missing, VA has a heightened duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

In a March 2012 letter, the RO provided the Veteran information regarding potential alternative sources of evidence that could substitute for his service treatment records.  No response was received from the Veteran. In April 2012, the RO made a formal finding on the unavailability of the Veteran's service treatment records from his period of active duty.  The Veteran was provided notice of the finding in April 2012.   

The record does not reflect that efforts were made to obtain the missing service treatment records from alternate sources.  See VA Adjudication Manual, M21-1, Part III, Subpart iii, Chapter 2, Section B, paragraph 1.d.  In particular, there is no indication that the RO requested records from the Veteran's Army reserve unit or the location where he separated from service.   Furthermore, the April 2012 formal finding of unavailability did not address whether the Veteran's service treatment records were unavailable for his period of reserve service.  Accordingly, on remand the AOJ should verify whether the Veteran had reserve service and conduct all necessary development to obtain the Veteran's service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Houston VAMC dated from March 2012 to the present. 

2.  The AOJ should contact the Veteran and all necessary sources to verify his Army Reserve service.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the complete service treatment records for the Veteran, including records from any service in the United States Army Reserve. 

As set forth in 38 U.S.C.A. § 5103A(c)(2) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.

3.  After completing the above actions, and any additional notification and/or development deemed warranted, the remanded claim should be readjudicated.  If the claim for service connection for sleep apnea is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.  Thereafter, if necessary, the case should be returned to the Board for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




